DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The Examiner notes that this application is a continuation-in-part of US patent application 15/557,006, filed on 09/08/2017. Since the entirety of subject matter of the dependent claims is not disclosed in the parent application, the present application does not receive the priority date of the parent application. Therefore, the effective filing date of the present application is its date of filing, 11/4/2019.

Information Disclosure Statement
One of the information disclosure statement filed 11/4/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, NPL document which has been struck out has not been considered as to the merits. 
Two of the information disclosure statements filed 11/4/2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because not all references are identified properly under 37 CFR 1.98(b).  37 CFR 1.98(b) requires that each non-patent literature reference be identified by author and date of publication or date of retrieval (see MPEP § 609.05(a) and 707.05(e)). On one of the IDS filed 11/4/2019, (1) the US patent application publications numbered 1 and 4 are the same, with that which is numbered 4 listing the incorrect author and (2) non-patent literature references numbered 2 and 3 are not provided with a publication date or a retrieval date. On another of the IDS filed 11/4/2019, non-patent literature references numbered 3, 4, 6 and 8 are also not provided with a publication date or a retrieval date. It has been placed in the application file, but the information referred to therein which has been struck out has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification refers to US patent application 15/557,006; since this application was issued on 9/22/2020 as US Patent 10,780,258, the first paragraph of the specification should be amended to indicate as such.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The passage found on lines 10-17 is grammatically incorrect because it recites “wherein the control unit is […] configured to regulate energy […], to regulate energy […] and wherein the control unit […]. It is suggested (1) to replace the comma (,) before the second phrase of “to regulate energy” with the term “and” and (2) to add a comma (,) before the phrase “and wherein the control unit”.  
Line 4 introduces “an infusion fluid” and line 14 also recites “an infusion fluid”. Since it is clear that these are intended to be the same “infusion fluid”, it is suggested to replace the term “an” in the phrase of line 14 with the term “the”.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5 repeats much of the language of claim 1 but is grammatically incorrect. It is suggested to amend the claim to recite “wherein the comprises one or more fluids selected from the group consisting of whole blood, plasma, and saline solution”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Line 2 recites “a dry tubal segment” but such a segment has already been introduced in lines 12-13 of claim 1; therefore, the term “a” in this phrase in claim 6 should be replaced with the term “the”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 1-2 recite “the issued user alert”, but claim 6 introduces this feature as “at least one user alert”; therefore, claim 7 should be amended to recite “the at least one issued user alert” to maintain consistency in claim language. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8 is grammatically incorrect and does not maintain consistency with the language of claim 1. It is suggested to amend the claim to recite “wherein the modifying of the regulating of energy comprises at least one of preventing energizing one or more of the at least one thermal elements, and reducing energizing of one or more of the at least one thermal elements to a non-zero level”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In line 7, the term “unit” is misspelled as “unity”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 repeats much of the language of claim 9 but is grammatically incorrect. It is suggested to amend the claim to recite “wherein the comprises one or more fluids selected from the group consisting of whole blood, plasma, and saline solution”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 2 recites “a dry tubal segment” but such a segment has already been introduced in claim 9; therefore, the term “a” in this phrase in claim 14 should be replaced with the term “the”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Line 1 recites “the issued user alert”, but claim 14 introduces this feature as “at least one user alert”; therefore, claim 15 should be amended to recite “the at least one issued user alert” to maintain consistency in claim language. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16 is grammatically incorrect and does not maintain consistency with the language of claim 9. It is suggested to amend the claim (in view of the 112(b) rejection of claim 9 below) to recite “wherein the provided to the at least one thermal element comprises at least one of preventing energizing one or more of the at least one thermal elements, and reducing energizing of one or more of the at least one thermal elements to a non-zero level”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1: Line 3 introduces “at least one tubal segment” while lines 12-13 recite “a dry tubal segment” and line 17 recites “a dry tube”. It is unclear (1) if the “dry tubal segment” and the “dry tube” are intended to be the same structure or different structures and (2) if the “dry tubal segment” is intended to be one or different from the “at least one tubal segment”. For the sake of examination, (1) the “dry tubal segment” and the “dry tube” are interpreted as being the same structure and (2) and this structure is interpreted as being the same as the “at least one tubal segment”. Therefore, it is suggested to amend lines 12-13 to recite “a dry tubal segment of the at least one tubal segment” and to amend line 17 to recite “[[a]] the dry tubal segment”. Claims 2-8 are rejected due to their dependence on claim 1.
Re claim 4: Lines 3-6 recite “and wherein the regulating energy provided to the at least one sensor for the first period of time to sense dry tubal segment self-heating effect of the at least one sensor comprises detecting a self-heating rise of at least 5 degrees Centigrade of the thermistor” appears to be grammatically incorrect and does not match the language used in claim 1 to the point that the claim is confusing and indefinite. For example, no “dry tubal segment self-heating effect” is recited in claim 1 albeit “a dry tubal segment” and “a self-heating effect” are recited as separate features; additionally, as written, the claim is stating that the “regulating energy […] comprises , during , the self-heating effect is a rise of at least 5 degrees Centigrade of the thermistor”.
Re claim 9: 
Line 2 introduces “at least one tubal segment” while line 9 recites “”a dry tubal segment”, line 10 recites “a non-dry tube” and line 14 recites “a dry tubal segment”. It is unclear (1) if the two instances of the “dry tubal segment” and the “non-dry tube” refer to the same structure but simply indicate if that structure is dry or not dry and (2) if the two instances of the “dry tubal segment”, the “non-dry tube” and the “at least one tubal segment” are intended to be the same or different structure. For the sake of examination, (1) the “dry tubal segment” and the “non-dry tube” are interpreted as referring to the same structure only if different states and (2) this structure is interpreted as being the same as the “at least one tubal segment”. Therefore, it is suggested to amend lines 9 and 14 to recite “a dry tubal segment of the at least one tubal segment” and to amend line 10 to recite “a non-dry tubal segment of the at least one tubal segment”. 
Lines 14-15 recite “modifying the regulating, by the control unit, of energizing the at least one thermal element”. However, no such “regulating” of the “at least one energy provided to the at least one thermal element”.
Claims 10-16 are rejected due to their dependence on claim 9.
Re claim 12: Lines 3-6 recite “and wherein the regulating energy provided to the at least one sensor for the first period of time to sense dry tubal segment self-heating effect of the at least one sensor comprises detecting a self-heating rise of at least 5 degrees Centigrade of the thermistor” appears to be grammatically incorrect and does not match the language used in claim 9 to the point that the claim is confusing and indefinite. For example, no “dry tubal segment self-heating effect” is recited in claim 9 albeit “a dry tubal segment” and “a self-heating effect” are recited as separate features; additionally, as written, the claim is stating that the “regulating energy […] comprises detecting a self-heating rise” but it is unclear how energy itself can detect such a rise based on the original disclosure. Based on the disclosure, it appears that the claim intends to set forth that a self-heating rise is detected during the first period of time; this is the interpretation applied for the sake of examination. Therefore, it is suggested to amend lines 3-6 to recite “and wherein, during , the self-heating effect is a rise of at least 5 degrees Centigrade of the thermistor”.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Independent claim 1 requires a thermic infusion system comprising (1) a thermic tubing system comprising at least one tubal segment and at least one thermal element configured to heat infusion fluid carried within the at least one tubal segment and (2) a control system comprising a control unit and at least one sensor positioned within the thermal tubing system to provide sensing information to the control unit, wherein the control unit is configured to (a) regulate energy provided to the at least one sensor for a first period of time to sense a self-heating effect of the at least one sensor to detect a dry tubal segment of the at least one tubal segment, (b) regulate energy provided to the at least one sensor for a second period of time to sense a temperature of the infusion fluid within the at least one tubal segment, and (c) modify the regulating energy to the at least one thermal element upon detection of the dry tubal section. Independent claim 9 is a method of controlling such a thermic infusion system wherein the method includes steps (a), (b) and (c) (which were only functionally recited in claim 1) and further specifies that step (b) is performed in response to detecting a non-dry tubal segment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783